COX, Circuit Judge,
concurring in part and dissenting in part:
I concur in the court’s holding that the remand order in this case is reviewable and that the entire action is removable under 28 U.S.C. § 1441(d). I therefore join parts I, II, and III-A of the court’s opinion. However, I write separately because I believe that in actions removed under § 1441(d) the district court has discretion to remand pendent-party claims.
When a foreign state removes an action under § 1441(d), it removes the entire action. The court exercises jurisdiction not only over the claims against the foreign state, but also over the pendent-party claims in the action. The Supreme Court, in United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1967), has recognized the power of federal courts to hear pendent claims where federal and state claims “derive from a common nucleus of operative fact.” Id. at 725, 86 S.Ct. at 1138. However, the Court has subsequently limited the exercise of pendent jurisdiction over the related claims of parties not involved in the claim upon which federal jurisdiction is based. The Court has held that such pendent-party jurisdiction exists only when authorized by statute and permitted by the Constitution. See Finley v. United States, 490 U.S. 545, 109 S.Ct. 2003, 104 L.Ed.2d 593 (1989).
Section 1441(d) satisfies this test: section 1441(d) authorizes pendent-party jurisdiction and Article III of the Constitution permits it. As other circuits have held, section 1441(d) “provides federal jurisdiction over pendent parties, at least where ... minimal diversity exists.” Teledyne, Inc. v. Kone Corp., 892 F.2d 1404, 1408 (9th Cir.1989). Both the plain language and legislative history of § 1441(d) indicate that Congress intended to authorize jurisdiction over pendent-party claims which are part of an action against a foreign state. See Teledyne, 892 F.2d at 1409. Additionally, the present action meets the constitutional requirements of minimal diversity. See Teledyne, 892 F.2d at 1408 (citing State Farm Fire & Casualty Co. v. Tashire, 386 U.S. 523, 531, 87 S.Ct. 1199, 1204, 18 L.Ed.2d 270 (1967)).1
The former Fifth Circuit has acknowledged that such jurisdiction under § 1441(d) is in the nature of pendent-party jurisdiction. See Arango v. Guzman Travel Advisors Corp., 621 F.2d 1371, 1376, 1377 n. 7 (5th Cir.1980). In fact, later Fifth Circuit cases have interpreted Nolan v. Boeing Co., 919 F.2d 1058 (5th Cir.1990), cert. denied, — U.S. -, 111 S.Ct. 1587, 113 L.Ed.2d 651 (1991), upon which the majority relies, as a recognition of pendent-party jurisdiction under § 1441(d). See Federal Sav. & Loan Ins. Corp. v. Mackie, 962 F.2d 1144, 1149 (5th Cir.1992) (citing Nolan as a case in which the court had found that “a federal statute [§ 1441(d)] was broad enough to grant pendent party jurisdiction”); Sarmiento v. Texas Bd. of Veterinary Medical Examiners, 939 F.2d 1242 (5th Cir.1991) (citing Nolan as continuing to allow pendent-party claims).
The exercise of pendent-party jurisdiction is discretionary. The Supreme Court in Gibbs remarked that the power to hear pendent claims “need not be exercised in every case in which it is found to exist.... [Pjendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.” Gibbs, 383 U.S. at 726, 86 S.Ct. at 1139. Dismissal of pendent state claims is appropriate where the anchor claim has been dismissed or where state issues “substantially pre*1262dominate, whether in terms of proof, of the scope of the issues raised, or of the comprehensiveness of the remedy sought.” Id.
The Supreme Court explained in Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614, 619, 98 L.Ed.2d 720 (1988), that Gibbs means that “a federal court should consider and weigh in each case, and at every stage of the litigation, the values of judicial economy, convenience, fairness, and comity in order to decide whether to exercise jurisdiction over a case brought in that court involving pendent state-law claims.” The Cohill Court also held that the discretion to dismiss pendent claims also includes the discretion to remand those same claims in a removal context. Id.
These principles of pendent jurisdiction apply to give the district court discretion to remand pendent-party claims removed under § 1441(d). Our own circuit, applying a removal statute similar to § 1441(d), has recognized the district court’s discretion to remand pendent claims. In Nadler v. Mann, 951 F.2d 301 (11th Cir.1992), we discussed a district court’s discretion to remand pendent claims removed under 28 U.S.C. § 1442(a)(1), which authorizes the removal of actions against officers of the United States. After holding that all but one claim against the federal officer involved had been properly dismissed, we noted that the district court had the discretion to remand state-law claims that did not touch any federal issue. Id. at 306 n. 9. Further, both Cohill and Gibbs indicate that the district court has the discretion to exercise its pendent jurisdiction whether or not the claim upon which federal jurisdiction is based remains in the action. See Cohill, 484 U.S. at 355 n. 11, 108 S.Ct. at 621 n. 11; Gibbs, 383 U.S. at 726, 86 S.Ct. at 1139.
The majority correctly notes that § 1441(d) “ ‘give[s] sovereign foreign defendants an absolute right to a federal forum coupled with an unusually strong preference for the consolidation of claims.’ ” Supra p. 1260 (quoting Teledyne, 892 F.2d at 1409). However, nothing in the statute indicates that Congress also intended to give the foreign defendant an absolute right to have pendent-party claims heard in that federal forum. Neither § 1441(d) nor its legislative history indicate that established principles of pendent jurisdiction do not apply in this context. I therefore believe the district court has discretion to remand pendent-party claims removed under § 1441(d) where the exercise of pendent jurisdiction is inappropriate.2

. Minimal diversity requires only that two adverse parties be of diverse citizenship. Tele-dyne, 892 F.2d at 1408. Here, Air Crews International, Inc., the third-party plaintiff, is a Florida corporation with its principal place of business in Florida. Surinam Airways, Ltd., the third-party defendant, is a foreign corporation organized under the laws of Surinam with its principal place of business in Surinam.


. Because our court directs the district court to rescind that portion of its order remanding the plaintiffs’ claims, no purpose would be served by my addressing the issue of whether the district court properly exercised its discretion in this case.